DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (from IDS ~ Dietary marine-derived long-chain monounsaturated fatty acids and cardiovascular disease risk: a mini review, Lipids in Health Disease, 2016, 15:201). This rejection is maintained with no modifications due to the response filed on 01/14/2022.
Yang’s general disclosure is a scientific review on fish oils and their effects on cardiovascular disease (see abstract).
Yang teaches that “Fish and fish oil consumption has been shown in multiple studies to be related to reduced incidence of sudden cardiac death and total mortality [5–7]. Epidemiologic studies have also found that a high intake of small and medium size fish (mackerel, sardine, saury and eel) was associated with a lower risk of type 2 diabetes” (see page 1, background) and “Several animal studies have reported that LCMUFA–rich marine oil, improved CVD risk factors” and atherosclerosis (see page 3, Animal Studies). 

Yang also teaches the administration of saury oil of a time frame of 6 weeks and 18 weeks showed improved features in metabolic syndrome (see page 3, Animal Studies).
Yang also teaches about the triglycerides eicosapentaenoic acid (C20:5 n-3; EPA) and docosahexaenoic acid (C22:6 n-3; DHA) contained within saury oil can help prevent cardiovascular disease (see abstract).
Yang does not explicitly teach that the administration is for improving vascular endothelial function or flow mediated dilation, however as pointed out by the applicant vascular endothelial disorders include cardiovascular diseases such as arterial sclerosis, hypertension, periodontal disease, type 2 diabetes, and hyperlipidemia and thus, in one aspect, the composition for improving vascular endothelial function according to an embodiment of the present invention is a composition for reducing the possibility of suffering from a disease due to vascular endothelial disorders (see instant 0115). Therefore the inventions are not patentably distinct form one another and administering the saury oil of the referenced invention would have the same effects as the instant invention for improving endothelial function and FMD since it comprises of the same ingredients. Also claiming that the composition is for improving Flow Mediated Dilation or for reducing the possibility of suffering from a disease due to 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filling date to use saury oil which comprises the 20 carbon MUFA’s and n-3 and n-6 PUFA’s in the instantly specified ratios as either a food or pharmaceutical composition for improving vascular endothelial function because Yang teaches that certain fish oils, specifically saury oil containing LC-MUFA’s and PUFA’s can improve type 2 diabetes, atherosclerosis and CVD which are known diseases of endothelial dysfunction.
 It would have further been obvious to an artisan to optimize the dosage to the instantly taught 2 mg/kg weight/day or greater because dosing regimens can vary depending on the weight, size, and age of a person. Also as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of 
There would have been a reasonable expectation of success in arriving at the instant invention because Yang discloses the benefits of saury oil for treating diseases associated with endothelial dysfunction and also discusses the specific components found within the saury oil which are claimed in the instant invention.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. The applicant’s arguments that pertain to the preamble of the claim which helps to define the “effective amount” are understood and recognized by the office. The effective amount of the composition which is to be given is understood to be an amount which would improve vascular endothelial function. The composition which is claimed by the applicant has been disclosed by Yang (see above rejection) and the administration has also been taught. The patient population would be any person in need of vascular endothelial function improvement and as mentioned by the applicant that population of persons affected from endothelial vascular dysfunction would be persons affected by cardiovascular diseases such as arterial sclerosis, hypertension, periodontal disease, type 2 diabetes, and hyperlipidemia (see instant 0115). Thus it would be reasonable for anyone having ordinary skill in the art to use the composition taught by Yang to improve vascular endothelial function because Yang teaches that certain fish oils, specifically saury oil containing LC-MUFA’s and PUFA’s, can improve type 2 . 
Also as Yang teaches “The therapeutic use of n-3 PUFA has been extensively studied in a wide variety of disease conditions, including CVD. Potential mechanisms whereby n-3 PUFA may reduce risk for CVD include their beneficial effects on lipid and lipoprotein metabolism, blood pressure, platelet function, arterial cholesterol delivery, vascular function, and inflammatory responses” (see background, 2nd para). This shows that PUFA’s, which have been extensively studied, are known to reduce risk of CVD and include beneficial effects on vascular function. 
The applicant also argues that each claim limitation has not been taught by the prior art because Yang does not disclose the preamble however, the improvement of vascular endothelial function has been taught (as just discussed) and the flow mediated dilation would flow naturally from the administration of Yang’s disclosure of saury oil as the claimed components are identical in nature to those described by Yang. 
The applicant argues that dietary oils used in studies cited by Yang also include n-3 PUFA’s and that one of ordinary skill would not be able to draw any definitive conclusion from the studies as to the effectiveness of the LC-MUFA’s. The inclusion of these fatty acids is also a limitation in claim 17 of the instant invention and claim 13 allows for other fatty acids to be included. There does not need to be a definitive conclusion that the benefits come from the LC-MUFA’s alone. As the claims are currently written, these fatty acids can and are to be included.
Finally the applicant argues that Yang states that further studies are required to establish effects of LCMUFA’s on atherosclerosis and CVD risk, however as previously discussed, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                  

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655